*1015Contrary to the defendant’s contention, the sentence was not excessive merely because the sentencing court considered the defendant’s prior youthful offender adjudication at the time of sentencing. “ Tt is well established that in reaching a sentencing determination, the court may consider not only prior offenses for which the defendant was convicted, but even offenses for which he had not been convicted’ ” (People v Whitehead, 46 AD3d 715, 716 [2007], quoting People v Khan, 146 AD2d 806, 807 [1989]; People v Gonzalez, 242 AD2d 306, 307 [1997]).
There is no merit to the defendant’s contention that he was denied the effective assistance of counsel at sentencing (see Strickland v Washington, 466 US 668 [1984]). Rivera, J.P., Covello, Angiolillo, Leventhal and Roman, JJ., concur.